NATIONWIDE LIFE INSURANCE COMPANY ONE NATIONWIDE PLAZA COLUMBUS, OHIO [1-800-848-6331] NATIONWIDE LIFE INSURANCE COMPANY ("Nationwide") will provide the benefits described in the Contract, including making annuity payments to the Annuitant beginning on the Annuitization Date.The Contract is provided in return for the Purchase Payment(s) made by the Contract Owner. RIGHT TO EXAMINE AND CANCEL THE CONTRACT OWNER HAS THE "RIGHT TO EXAMINE AND CANCEL" THE CONTRACT.THE CONTRACT OWNER MAY RETURN THE CONTRACT WITHIN TEN DAYS OF THE DATE IT IS RECEIVED BY THE CONTRACT OWNER TO THE HOME OFFICE OF NATIONWIDE OR THE AGENT THROUGH WHOM IT WAS PURCHASED.WHEN NATIONWIDE RECEIVES THE CONTRACT, IT WILL CANCEL THE CONTRACT AND REFUND THE CONTRACT VALUE IN FULL. Please note:Nationwide reserves the right to allocate Purchase Payments received during the "Right to Examine and Cancel" period to a money market fund and will allocate the Contract Value to the underlying mutual fund options specified by the Contract Owner when the "Right to Examine and Cancel" period has expired. THIS IS A LEGAL CONTRACT BETWEEN NATIONWIDE AND THE CONTRACT OWNER, PLEASE READ IT CAREFULLY.IF THE CONTRACT IS NOT RETURNED DURING THE "RIGHT TO EXAMINE AND CANCEL" PERIOD, THE CONTRACT OWNER WILL BE BOUND BY THE TERMS OF THE CONTRACT. Executed for Nationwide on the Date of Issue by: Individual Flexible Purchase Payment Variable Deferred Annuity Contract, Non-Participating ANNUITY PAYMENTS, SURRENDER VALUES, AND OTHER VALUES PROVIDED BY THE CONTRACT ARE: (1) BASED ON THE INVESTMENT EXPERIENCE OF A SEPARATE ACCOUNT; OR (2) SUBJECT TO A MARKET VALUE ADJUSTMENT.THESE VALUES ARE VARIABLE AND MAY INCREASE OR DECREASE WITH THE FLUCTUATIONS OF THE NET INVESTMENT FACTOR OR THE APPLICATION OF A MARKET VALUE ADJUSTMENT AND ARE NOT GUARANTEED AS TO FIXED-DOLLAR AMOUNT, UNLESS OTHERWISE SPECIFIED. NOTICE: Details of the variable provisions of this Contract are on pages 5, 7, 12, and 14. VAC-0113AO(Standard) (11/2007) TABLE OF CONTENTS CONTRACT SPECIFICATIONS PAGEInsert DEFINITIONS3 GENERAL PROVISIONS4 Entire Contract Non-Participating Incontestability Contract Settlement Evidence of Survival Alteration or Modification Assignment Protection of Proceeds Misstatement of Age or Sex Reports CONTRACT EXPENSES5 Variable Account Charges PARTIES TO THE CONTRACT5 Nationwide Contract Owner Joint Owner Contingent Owner Annuitant Contingent Annuitant Beneficiaries and Contingent Beneficiaries CONTRACT INVESTMENT OPTIONS7 Variable Accounts Multiple Maturity Account OPERATION OF THE CONTRACT9 Purchase Payments Transfers Surrenders Surrenders Required by the Internal Revenue Code Additional Tax Information CONTRACT OWNER SERVICES12 Asset Rebalancing Dollar Cost Averaging Programs Systematic Surrenders SUCCESSION OF RIGHTS13 Death of the Contract Owner ANNUITIZATION13 Annuity Commencement Date Annuitization Process Calculation of Fixed Annuity Payments Calculation of Variable Annuity Payments Frequency and Amount of Payments Large Size Annuity Contracts ANNUITY PAYMENT OPTIONS15 Selection of Annuity Payment Option Life Annuity Joint and Survivor Annuity Life Annuity with 120 or 240 Monthly Payments Guaranteed Any Other Option Confirmation of Annuity Payments TABLES16 VAC-0113AO(Standard) (11/2007) 2 DEFINITIONS Accumulation Unit - An accounting unit of measure used to calculate the Variable Accounts value before the Annuitization Date. Annuitant - The person upon whose continuation of life any annuity payments involving life contingencies depends. Annuitization - The period during which annuity payments are received by the Annuitant. Annuitization Date - The date annuity payments begin. Annuity Commencement Date - The date annuity payments are scheduled to begin. Annuity Unit - An accounting unit of measure used to calculate variable annuity payments. Beneficiary - The person designated by the Contract Owner to receive certain benefits under the Contract if the Annuitant or Contract Owner dies before the Annuitization Date and there is no surviving Joint Owner. Contingent Annuitant - The person designated by the Contract Owner to be the recipient of certain rights or benefits under the Contract if the Annuitant dies before the Annuitization Date. Contingent Beneficiary - The person designated by the Contract Owner to receive the benefits accorded the Beneficiary if the Beneficiary is not living when the Annuitant dies. Contingent Owner - The person designated by the Contract Owner to succeed to the rights of a Contract Owner if the Contract Owner dies before Annuitization and there is no Joint Owner. Contract - The terms, conditions, benefits and rights of the annuity described in this document, as well as any documents describing elected options, endorsements or attached application form. Contract Anniversary - Beginning with the Date of Issue, each recurring one-year anniversary of the Date of Issue during which the Contract remains in force. Contract Owner(s) - The person possessing all rights under the Contract prior to the Annuitization Date, unless there is a Joint Owner. Contract Value - The combined value of the Variable Accounts and the Multiple Maturity Account. Date of Issue - The date the first Purchase Payment is applied to the Contract. Guaranteed Term Option (GTO) - Investment options that are part of the Multiple Maturity Account providing a guaranteed interest rate paid over certain periods of time (or terms), if certain conditions are met. Joint Owner - The person possessing an undivided interest in the entire Contract with the Contract Owner.If there is a Joint Owner, references to Contract Owner and Joint Owner will apply to both of them, or either of them, unless the context requires otherwise. Multiple Maturity Account - A separate account of Nationwide funding the GTOs with terms of 3, 5, 7 or 10 years with a fixed rate of return (subject to a market value adjustment). Nationwide - Nationwide Life Insurance Company. Non-Qualified Contract - A Contract that does not qualify for favorable tax treatment under Internal Revenue Code Sections 408, 408A, 401(a), 403(a) or 403(b). Purchase Payment(s) - New money deposited into the Contract by the Contract Owner. Sub-Accounts - Divisions of the Variable Account where Accumulation Units and Annuity Units are maintained separately.Each Sub-Account corresponds to a different underlying mutual fund. Surrender - A withdrawal of part or all of the Contract Value from the Contract. VAC-0113AO(Standard) (11/2007) 3 Surrender Value - The value of amounts Surrendered from the Contract.This is the Contract Value minus any applicable charges or market value adjustments described in the Contract and any applicable premium taxes. Valuation Date - Each day the New York Stock Exchange and Nationwide's home office are open for business or any other day during which there is a sufficient degree of trading in the Sub-Accounts of the Variable Accounts that the current net asset value of its Accumulation Units might be materially affected.Values of the Variable Account are determined as of the close of the New York Stock Exchange which generally closes at 4:00 pm Eastern Time, but may close earlier on certain days and as conditions warrant. Valuation Period - The period of time commencing at the close of a Valuation Date and ending at the close of business for the next succeeding Valuation Date. Variable Accounts - Separate investment account of Nationwide into which Purchase Payments may be allocated. GENERAL PROVISIONS Entire Contract The Contract is the entire agreement between Nationwide and the Contract Owner. Non-Participating The Contract is non-participating.It does not share in the surplus of Nationwide. Incontestability The Contract will not be contested by Nationwide. Contract Settlement Nationwide may require that the Contract be returned before making any annuity payments or processing a Surrender of the entire Surrender Value. Evidence of Survival If annuity payments depend on a person being alive, then Nationwide may require proof that person is still living before making annuity payments. Alteration or Modification Changes to the Contract must be made in writing and signed by Nationwide's President or Secretary.The Contract may be modified or superseded by applicable law.Other changes to the Contract will be made only with the mutual agreement of Nationwide and the Contract Owner.A copy of the amendment will be furnished to the Contract Owner if required. Assignment In some cases a Contract Owner may assign some or all rights under the Contract.An assignment has to be made in writing and signed by the Contract Owner during the lifetime of the Annuitant and before the Annuitization Date.The assignment takes effect on the date it is recorded by Nationwide.Assignments will not be recorded until Nationwide has received sufficient direction from the Contract Owner and assignee as to how rights under the Contract will be allocated.Nationwide may reject or not recognize assignments designed to alter the character of the risk that it originally assumed in issuing the Contract. Nationwide is not responsible for the validity or tax consequences of any assignment or for any payment or other settlement made prior to Nationwide's recording of the assignment. Protection of Proceeds Proceeds under the Contract are not assignable by any Beneficiary prior to the time they become payable.To the extent permitted by applicable law, proceeds are not subject to the claims of creditors or to legal process. Misstatement of Age or Sex If the age or sex of the Contract Owner, Joint Owner, Annuitant, Beneficiary or Contingent Beneficiary is misstated, all payments and benefits under the Contract will be adjusted.Payments and benefits will be based on the correct age or sex.Proof of age of an Annuitant may be required at any time, in a form satisfactory to Nationwide.When the age or sex of an Annuitant has been misstated, the dollar amount of any overpayment will be deducted from the next payment or payments due under the Contract.The dollar amount of any underpayment made by Nationwide as a result of an age or sex misstatement will be paid in full with the next payment due under the Contract. VAC-0113AO(Standard) (11/2007) 4 Reports Before Annuitization, a report showing the Contract Value will be sent to the Contract Owner at his or her last known address at least once a year. CONTRACT EXPENSES Variable Account Charges Administrative Fee The administrative fee compensates Nationwide for the administrative costs associated with providing Contract benefits to the Contract Owner. The administrative fee is computed on a daily basis and is equal to an annualized rate of 0.20% of the daily net assets of the Variable Account. Mortality and Expense Risk Fee The mortality and expense risk fee compensates Nationwide for expenses to distribute, issue and maintain annuity Contracts, as well as compensating Nationwide for investment risk and longevity risk. Nationwide deducts a mortality and expense risk fee from the Variable Account.This amount is computed on a daily basis and is equal to an annualized rate of .45% of the daily net assets of the Variable Account. Death Benefit Annual Expenses The Contract Owner must elect one of the following three death benefit options at the time of application: the Return of Premium Death Benefit Option (0.10%); the One-Year Enhanced Death Benefit Option (0.20%); or the Return of Contract Value Death Benefit (offered at no additional charge if the Lifetime Income Option is elected). Charges associated with the Return of Premium Death Benefit Option and the One-Year Enhanced Death Benefit Option will be assessed as a percentage of the daily net assets of the Variable Account.There is no charge for the Return of Contract Value Death Benefit. PARTIES TO THE CONTRACT Nationwide and the Contract Owner (including any Joint Owner) are the primary parties to the Contract.Additional parties listed in the Contract may be entitled to certain rights, but only under specific conditions, as described in the Contract. The Contract Owner may change a party named in the Contract, except a Joint Owner, if the change request is in writing.Changes are effective as of the date the change request is signed.Nationwide, however, is not responsible for payment or other actions taken before the change request is received.Changes to the Annuitant require Nationwide's written consent and may only be done prior to the Annuitization Date.Nationwide is not responsible for the tax implications of any changes to the named parties.Nationwide may reject changes to the parties named in the Contract if the risk originally assumed by Nationwide in issuing the Contract is materially altered, multiple annuity contracts issued by Nationwide are being utilized to cover a single risk, or if the result of the change is to transfer rights or benefits to an institutional investor. A change of Contract Owner may require a signature guarantee and must be signed by the Contract Owner and the person designated as the new Contract Owner. Changes to the Annuitant or Contingent Annuitant are subject to underwriting and approval by Nationwide.If any Contract Owner is not a natural person, the change of the Annuitant will be treated as the death of the Contract Owner. Nationwide Nationwide is a stock life insurance company organized under Ohio law.In exchange for the Purchase Payment(s) made under this Contract, Nationwide issues the Contract to the Contract Owner, assumes certain risks and promises to make certain payments. In issuing this Contract, Nationwide intends to offer only annuity and related benefits (including death benefits) to single individuals and their beneficiaries.These benefits result in Nationwide assuming certain risks.This Contract is not intended for use by institutional investors, people trying to cover risks involving multiple lives with a single contract, or by someone trying to cover a single life with multiple Nationwide contracts. VAC-0113AO(Standard) (11/2007) 5 If Nationwide discovers that the risk it intended to assume in issuing this Contract has been altered by any of the following, then Nationwide will take any action it feels is necessary to mitigate or eliminate the altered risk including, but not limited to, rescinding the Contract and returning the Surrender Value: (1) Information provided by the Contract Owner(s) is materially false, misleading, incomplete or otherwise deficient. (2) The Contract is being used with other contracts issued by Nationwide to cover a single life or risk. (3) The Contract is being used to cover multiple lives or risks. (4) The Contract is being used by an institutional investor. Nationwide's failure to detect, mitigate or eliminate altered risk does not act as a waiver of its rights and does not bar Nationwide from asserting its rights at a future date. Contract Owner The Contract Owner has all rights under the Contract before the Annuitization Date, unless a Joint Owner is named.If the person purchasing the Contract names someone else as the Contract Owner, then the purchaser will have no rights under the Contract. The Annuitant becomes the Contract Owner on the Annuitization Date. Joint Owner Joint Owners must be spouses at the time joint ownership is requested.Joint Owners have an undivided interest in the Contract and any exercise of ownership rights in the Contract must be in writing and signed by both Joint Owners. Contingent Owner The Contingent Owner may receive benefits under the Contract, but only if the Contract Owner is not named as the Annuitant, dies prior to the Annuitization Date, and there is no surviving Joint Owner.If more than one Contingent Owner survives the Contract Owner, each will share equally unless otherwise specified in the Contingent Owner designation. If a Contract Owner is named as the Annuitant and dies before the Annuitization Date, then the Contingent Owner does not have any rights in the Contract.If a surviving Contingent Owner is also named as the Beneficiary, then he/she will have all the rights of a Beneficiary. Annuitant The Annuitant is the person who will receive annuity payments upon Annuitization.The Annuitant must be age 85 or younger at the time of Contract issuance unless Nationwide approves a request for the Annuitant to be older.The Annuitant may not be changed prior to the Annuitization Date without Nationwide's written consent. Contingent Annuitant If the Annuitant dies before the Annuitization Date, the Contingent Annuitant becomes the Annuitant.The Contingent Annuitant must be age 85 or younger at the time of Contract issuance unless Nationwide approves a request for the Contingent Annuitant to be older.All provisions of the Contract that are based on the death of the Annuitant prior to the Annuitization Date will be based on the death of the last survivor of the Annuitant and Contingent Annuitant. Beneficiaries and Contingent Beneficiaries The Beneficiary may be entitled to certain rights under the Contract.Whether these rights actually vest depends on several conditions.The Contingent Beneficiary has no rights unless he/she survives all Beneficiaries and such Beneficiaries (had they survived) would be entitled to receive payments under the Contract.The right to receive payments under the Contract is described in detail in the "Succession of Rights " section of the Contract. Unless otherwise directed by the Contract Owner, the following will apply: (1) After the death of the Contract Owner (assuming all rights vest with the Beneficiary as described in the preceding paragraphs), the Beneficiary may name a successor beneficiary.A successor beneficiary will have the right to receive any Contract proceeds remaining after the Beneficiary dies; (2) If there is more than one Beneficiary, each will share equally in any right to receive payment; VAC-0113AO(Standard) (11/2007) 6 (3) If there is more than one Contingent Beneficiary, each will share equally in any right to receive payment. CONTRACT INVESTMENT OPTIONS The Contract offers two classifications of investment options:Sub-Accounts within the Variable Accounts and Guaranteed Term Options under the Multiple Maturity Account. Variable Accounts Nationwide may make available one or more Variable Accounts in which Contract Owners may elect to invest. Variable Accounts are segregated investment accounts of Nationwide.All assets of the Variable Accounts remain the property of Nationwide, but are not charged with the liabilities from any other of its businesses.Income, gains and losses of the Variable Accounts reflect their own investment experience and not the investment experience of Nationwide.Although the assets in the Variable Accounts are the property of Nationwide, it is obligated to make payments to the parties of the Contract. Each Variable Account may offer various underlying investment options, each being a Sub-Account of the Variable Account.The Contract Owner may allocate Purchase Payments to any of the available Sub-Accounts of each Variable Account.Purchase Payments allocated to Sub-Accounts may be subject to terms or conditions established by the corresponding underlying investment option. The underlying investment options available in the Variable Accounts are not publicly traded investment options or mutual funds. The value of amounts allocated to each Sub-Account is determined by multiplying the number of Accumulation Units in the Sub-Account by the Accumulation Unit value.Charges assessed by the underlying investment options, as well as the Variable Account charge, are deducted each day when calculating the Accumulation Unit value.When a Sub-Account is established, the Accumulation Unit value is initially set at $10 per unit.The Accumulation Unit value of the Sub-Account fluctuates based on the investment performance of the corresponding underlying investment option.Investment experience is not tied to the number of Accumulation Units, but the value of the Accumulation Units.Accumulation Units of a Sub-Account are added by Purchase Payment or transfer allocations.Accumulation Units of a Sub-Account are subtracted by any Surrenders, transfers to other Sub-Accounts or the Multiple Maturity Account, or charges described in the "Contract Expense" section (except the Variable Account charge). The investment performance of a Sub-Account is determined by the net investment factor.The net investment factor is determined by dividing (a) by (b) and subtracting (c) from the result where: (a) is the net asset value for the current Valuation Period of the underlying investment option corresponding to the Sub-Account (plus any dividend or income distributions made by such underlying investment option); (b) is the net asset value of the underlying investment option determined as of the preceding Valuation Period; and (c) is a factor representing the daily Variable Account charge (determined by taking the annualized Variable Account charge and dividing it by the number of days in the current calendar year). If the net investment factor is multiplied by the preceding Valuation Period's Accumulation Unit value, the result will be the current Valuation Period's Accumulation Unit value.If the net investment factor is greater than one, the Accumulation Unit value increases.If the net investment factor is less than one, the Accumulation Unit value decreases. If an underlying investment option is no longer available for investment by aVariable Account or if, in the judgment of Nationwide's management, further investment in such underlying investment option would be inappropriate in view of the purposes of the Contract, Nationwide may substitute another underlying investment option for an underlying investment option already purchased or to be purchased in the future by Purchase Payments under the Contract. In the event of a substitution or change, Nationwide may make changes to the Contract and other contracts of this class as may be necessary to reflect the substitution or change.Nothing contained in the Contract will prevent the Variable Accounts from purchasing other securities for other series or classes VAC-0113AO(Standard) (11/2007) 7 of contracts or from effecting a conversion between series or classes of contracts on the basis of requests made individually by owners of such contracts. Multiple Maturity Account The GTOs of the Multiple Maturity Account are subject to a market value adjustment ("MVA") (described in the following paragraphs) for any Surrender, transfer, or Annuitization occurring prior to the expiration of a GTO. GTOs may be offered in varying terms.The minimum of each allocation to a GTO is $1,000. During the term of a GTO, Nationwide credits an interest rate that is established upon the GTO allocation.The interest rate is credited during the term of the GTO.Interest rates for GTOs will vary, but once an allocation has been made to a GTO, the interest rate established will be credited for the term of the GTO (subject to the MVA, as described in the following paragraphs). At least 15 days and at most 30 days before the end of each calendar quarter, Contract Owners having GTOs reaching the end of their terms in the next quarter will be notified of their impending expiration.When the GTOs have expired, the Contract Owner will then have 30 days from the day following expiration to Surrender or transfer the GTOs without application of the MVA.During the 30 days after the GTOs have expired, the interest rate established for the GTO will continue to be credited.If the GTOs have not been transferred or Surrendered 30 days following the expiration date, amounts in the GTOs will be transferred automatically to a money market Sub-Account. GTOs are only available prior to the Annuitization Date.If the Contract is annuitized during the term of a GTO, then the amounts in the GTO must be transferred to a Sub-Account of the Variable Accountand will be subject to a MVA. A MVA applies to all amounts in a GTO that are transferred or Surrendered prior to the expiration of the term.This includes amounts transferred for a loan.All interest rate swaps described in connection with the MVA formula are published by the Federal Reserve Board.If the Federal Reserve Board halts publication of interest rate swaps and there is no suitable alternative source of interest rate swaps, or if, for any other reason, interest rate swaps are not available to be relied upon, Nationwide will use appropriate rates based on treasury bond yields. The MVA is calculated using an MVA formula expressing the relationship between three factors: (1) the interest rate swap for a period equivalent to the term of the GTO at the time of allocation; (2) the interest rate swap at the time of Surrender or transfer for a period of time with maturity equal to the time remaining until expiration of the GTO; and (3) the number of days remaining until the date the GTO expires. The formula for determining the MVA is: ( 1 + a 1 + b + 0.0025 1 + a 1 + b + 0.0025 1 + a 1 + b + 0.0025 1 + a 1 + b + 0.0025 ) t 1 + a 1 + b + 0.0025 Where: a the interest rate swap for a period equivalent to the term of the GTO at the time of allocation (3, 5, 7 or 10 years); b the interest rate swap at the time of distribution for a period of time with maturity equal to the time remaining until expiration of the GTO.In determining the number of years to maturity, any partial year is counted as a full year, unless it causes the number of years to exceed the GTOs term; t the number of days until the expiration of the GTO, divided by 365.25. In the case of a, the interest rate swap used is the rate published two days before the date the allocation to the GTO was made.If no interest rate swap is available for this date, then the most recent available rate prior to that date will be used. In the case of b, the interest rate swap used is the rate published two days before the date of Surrender or transfer.If no interest rate swap is available for this date, then the most recent available rate prior to that date will be used. For periods not coinciding with the published interest rate swap periods, rates used in a and b will be determined by an adjustment to the published interest rate swaps based on a proportion to the difference in years. The MVA formula also accounts for the administrative and processing expenses incurred when fixed-interest investments are liquidated.This is represented in the addition of 0.0025 in the MVA formula. VAC-0113AO(Standard) (11/2007) 8 The result of the MVA formula as described in this section is an MVA factor.The MVA factor will be more than, less than, or equal to one.The MVA formula is multiplied by amounts transferred, Surrendered or Annuitized from the GTO. (1) Positive Adjustment - If the MVA factor is more than one, the adjustment is positive and the value of amounts transferred or Surrendered from the GTO increase. (2) Negative Adjustment - If the MVA factor is less than one, the adjustment is negative and the value of amounts transferred or Surrendered from the GTO decreases. (3) No Adjustment - If the MVA factor is exactly one, there is no adjustment and the value of amounts transferred or Surrendered from the GTO does not change. OPERATION OF THE CONTRACT Purchase Payments The Contract is issued in consideration of the Purchase Payment(s) made by the Contract Owner.Purchase Payments are accepted by Nationwide at its home office in Columbus, Ohio.The minimum initial Purchase Payment is required on the Date of Issue and must be at least $5,000.The Contract Owner may satisfy the minimum initial Purchase Payment by making periodic Purchase Payments until the first Contract Anniversary.Nationwide does not require any additional Purchase Payments after the minimum initial Purchase Payment has been satisfied and the Contract will not lapse or otherwise be cancelled for failure to make additional Purchase Payments.Nationwide accepts additional Purchase Payments of $500 or more.If additional Purchase Payments are made via automated clearinghouse, the minimum subsequent Purchase Payment amount is reduced to Notwithstanding the preceding paragraph, total cumulative Purchase Payments under the Contract and any other annuity contract issued by Nationwide with the same Annuitant may not exceed $1,000,000 (and will be returned to the Contract Owner), unless Nationwide agrees in writing to accept Purchase Payments exceeding Transfers Prior to the Annuitization Date, transfers among the investment options available under the Contract are permitted 20 times per calendar year.Nationwide accepts transfers in excess of 20, but only if they are sent via ordinary U.S.
